Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154229                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                   SC: 154229                                        Justices
  In re KOZLOWSKI, Minors.                                         COA: 330044
                                                                   Livingston CC Family Division:
                                                                   14-014681-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the July 12, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2016
           s0920
                                                                              Clerk